Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO SENIOR SECURED TERM LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO SENIOR SECURED TERM LOAN AGREEMENT (this “Amendment”)
dated as of August 2, 2012 is among Energy Transfer Equity, L.P., a Delaware
limited partnership (the “Borrower”), the Restricted Persons party hereto, the
several banks and other financial institutions signatories hereto (the
“Lenders”), and Credit Suisse AG, as Administrative Agent for the Lenders (the
“Administrative Agent”).

RECITALS

A. The Borrower, the Lenders and the Administrative Agent are parties to a
Senior Secured Term Loan Agreement dated as of March 23, 2012 (the “Existing
Term Loan Agreement”).

B. The Borrower has requested that the Existing Term Loan Agreement be amended
in the manner set forth herein (the Existing Term Loan Agreement, as amended by
this Amendment, the “Term Loan Agreement”), subject to the satisfaction of the
conditions precedent to effectiveness referred to in Section 3 hereof.

C. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower, the Administrative Agent and the
Majority Lenders agree as follows:

1. Amendments to Existing Term Loan Agreement as of the Amendment Effective
Date. The Existing Term Loan Agreement is amended, as of the Amendment Effective
Date (as defined below), as follows:

1.1 Amendments to Section 1.01 (Defined Terms).

(a) The following definition is added in the appropriate alphabetical order:

“Sunoco Transaction” means the transactions contemplated by (a) that certain
Agreement and Plan of Merger dated as of April 29, 2012 and amended by Amendment
No. 1 thereto dated as of June 15, 2012, and as further amended, restated,
supplemented or otherwise modified from time to time, by and among Sunoco, Inc.,
ETP, ETP GP, Sam Acquisition Corporation, and, for certain limited purposes set
forth therein, the Borrower, and (b) all other agreements entered into in
connection with the foregoing.

(b) The definition of “SUG Holdco” is hereby amended and restated as follows:

“SUG Holdco” means ETE Sigma Holdco, LLC, a Delaware limited liability company.

(c) The definition of “Unrestricted Persons” is hereby amended to include, as
Unrestricted Persons, ETP Holdco Corporation, a Delaware corporation, ETE Holdco
Corporation, a Delaware corporation, and each of their respective subsidiaries.



--------------------------------------------------------------------------------

1.2 Amendment to Section 7.04(d). Section 7.04(d) of the Existing Term Loan
Agreement is hereby amended by adding “(i)” to the beginning of such clause (d),
deleting the semicolon at the end of such clause, and adding the following
language to the end of such clause:

, (ii) ETP GP may relinquish incentive distribution rights in connection with
the Sunoco Transaction, in the amounts contemplated by the Sunoco Transaction as
of the Amendment Effective Date and (iii) the Borrower or any Restricted
Subsidiary may relinquish incentive distribution rights in connection with any
other transaction so long as the Borrower has delivered a certificate of its
Chief Financial Officer certifying that, for all Applicable Test Periods, Pro
Forma Consolidated EBITDA of the Borrower (as defined below) would not be (or is
not expected to be) less than Consolidated EBITDA of the Borrower without giving
effect to such transaction and relinquishment. For purposes of the test in
clause (iii), (w) “Pro Forma Consolidated EBITDA of the Borrower” shall mean
Consolidated EBITDA of the Borrower, calculated giving pro forma effect to such
transaction and the associated relinquishment as contemplated by the definition
of Consolidated EBITDA of the Borrower as reasonably determined by the Borrower;
(x) “Applicable Test Period” shall mean the four Fiscal Quarter period most
recently ending prior to such transaction for which financial statements
contemplated by Section 6.02(b) are available to the Borrower, and each
succeeding non-overlapping four Fiscal Quarter period during which an amount is
being relinquished pursuant to such relinquishment; (y) calculations made with
respect to such succeeding periods may be based on projected Pro Forma
Consolidated EBITDA of the Borrower and projected Consolidated EBITDA of the
Borrower, as reasonably determined by the Borrower acting in good faith and
(z) the Borrower may deliver one or more additional such certificates for a
given transaction at any time if a given relinquishment is subsequently
increased, extended or otherwise modified.

2. Additional Amendments to Existing Term Loan Agreement after the Amendment
Effective Date. The Existing Term Loan Agreement shall be amended, effective as
of the last day of the first full Fiscal Quarter occurring after the
consummation of the Sunoco Transaction, as follows:

2.1 Amendments to Section 1.01 (Defined Terms).

(a) The definition of “Consolidated EBITDA of the Borrower” shall be amended and
restated as follows:

“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):

 

2



--------------------------------------------------------------------------------

(a) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP or any other Person (unless either
(i) such Person is a Restricted Subsidiary or (ii) such Person is a Wholly Owned
Subsidiary of the Borrower that is an Unrestricted Person and such distributions
are funded, directly or indirectly, with substantially contemporaneous
Investments by the Borrower or a Restricted Person) to the Borrower or its
Restricted Subsidiaries in respect of limited partnership units in such MLP or
Equity Interests in such a Person, to the extent actually received on or prior
to the date the financial statements with respect to such Fiscal Quarter
referred to in Section 6.02 are required to be delivered by the Borrower;
provided that if the Borrower has acquired or disposed of any limited
partnership units in such MLP or the Borrower or any of its subsidiaries has
made a Specified Acquisition or Specified Disposition at any time after the
first day of such Fiscal Quarter, the determinations in this clause (a) shall be
made giving pro forma effect to such acquisition or disposition as if such
acquisition or disposition had occurred on the first day of the Fiscal Quarter;
plus

(b) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by an MLP to the Borrower or its Restricted
Subsidiaries in respect of the general partnership interests or incentive
distribution rights to the extent actually received on or prior to the date the
financial statements with respect to such Fiscal Quarter referred to in
Section 6.02 are required to be delivered by the Borrower; provided that if the
Borrower has acquired or disposed of any general partnership interests or
incentive distribution rights in an MLP at any time after the first day of such
Fiscal Quarter, the determinations in this clause (b) shall be made giving pro
forma effect to such acquisition or disposition as if such acquisition or
disposition had occurred on the first day of the Fiscal Quarter; plus

(c) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such four Fiscal Quarter period, plus, but without duplication, (i) each of the
following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes (including any
franchise taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of intangible assets), (D) Prepayment Hedge
Termination Expenses to the extent not included in Consolidated Interest
Expense, (E) any other non-cash charges or losses (including any non-cash losses
resulting from the impairment of long-lived assets, goodwill or intangible
assets), and (F) any fees, expenses or charges relating to any offering of
Equity Interests, any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case whether or not successful) minus (ii) each of
the following (A) all non-cash items of income or gain which were included in
determining such Consolidated Net Income, and (B) any cash payments made during
such period in respect of items described in clause (i)(E) of this clause
(d) subsequent to the Fiscal Quarter in which the relevant non-cash charges or
losses were reflected as a charge in the statement of Consolidated Net Income;
provided that if the Borrower or its Restricted Subsidiaries has made a
Specified Acquisition or Specified Disposition at any time after the first day
of such four Fiscal Quarter period, the determinations in this clause (c) shall
be made giving pro forma effect

 

3



--------------------------------------------------------------------------------

to such acquisition or disposition as if such acquisition or disposition had
occurred on the first day of such four Fiscal Quarter period. For the avoidance
of doubt, the determinations in this clause (c) shall not include Consolidated
Net Income attributable to distributions that are otherwise part of the
calculation of Consolidated EBITDA of the Borrower pursuant to clause (a) or
(b) above.

(b) The defined term “Consolidated EBITDA of SUG” shall be deleted in its
entirety.

(c) The defined term “SUG Pro Forma Cash Distributions” shall be deleted in its
entirety.

(d) The definition of “Value” shall be amended and restated as follows:

“Value” means as of any date of determination (i) the combined market value of
limited partnership units of each MLP held by the Borrower as determined by
reference to the price of the common units of such MLP as quoted on the New York
Stock Exchange at the close of business on the date of determination plus
(ii) 20 times Consolidated EBITDA of the Borrower derived from the general
partnership interests and incentive distribution rights under the Agreement of
Limited Partnership of such MLP as in effect from time to time (other than
expenses relating to the Borrower) for the four Fiscal Quarter period most
recently ended prior to the date of determination as set forth in clause (b) of
the definition of “Consolidated EBITDA of the Borrower” plus (iii) 12.5 times
Consolidated EBITDA of the Borrower derived from any Person other than an MLP
for the four Fiscal Quarter period most recently ended prior to the date of
determination as set forth in clause (a) of the definition of “Consolidated
EBITDA of the Borrower.”

3. Amendment Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received:

(i) an original counterpart of this Amendment, duly executed by the Borrower,
the Administrative Agent, and the Majority Lenders;

(ii) a certificate signed by a Responsible Officer of the Borrower certifying
that the representations and warranties of the Borrower set forth in Section 5
of this Amendment shall be true and correct; and

(iii) payment by the Borrower, for the account of each Lender that has returned
an executed signature page to this Amendment to the Administrative Agent at or
prior to 5:00 p.m., New York time on August 1, 2012, of an amendment fee in an
amount equal to 0.15% of the principal amount of the Loans of such Lender then
outstanding; and

 

4



--------------------------------------------------------------------------------

(b) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced at least one (1) day prior to
the Amendment Effective Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the Amendment
Effective Date (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

The date on which such conditions have been satisfied (or waived) is referred to
herein as the “Amendment Effective Date”.

4. Defined Terms. Each capitalized term not defined in this Amendment shall have
the definition ascribed such term in the Existing Term Loan Agreement.

5. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and each of the Lenders as follows:

(a) This Amendment has been duly authorized by all necessary limited partnership
action and constitutes the binding obligation of the Borrower.

(b) Each Restricted Person has duly taken all action necessary to authorize the
execution and delivery by it of this Amendment and to authorize the consummation
of the transactions contemplated hereby and the performance of its obligations
hereunder.

(c) The execution and delivery by the various Restricted Persons of this
Amendment, the performance by each of its obligations hereunder, and the
consummation of the transactions contemplated hereby, do not and will not
(i) conflict with any provision of (A) any Law, (B) the organizational documents
of the Borrower, any of its Subsidiaries or the General Partner, (C) any
agreement governing material Indebtedness for borrowed money of the Restricted
Persons or (D) any other material agreement, judgment, license, order or permit
applicable to or binding upon the Borrower, any of its Restricted Subsidiaries
or the General Partner, (ii) result in the acceleration of any material
Indebtedness owed by the Borrower, any of its Restricted Subsidiaries or the
General Partner, or (iii) result in or require the creation of any Lien upon any
assets or properties of the Borrower, any of its Restricted Subsidiaries or the
General Partner. No permit, consent, approval, authorization or order of, and no
notice to or filing, registration or qualification with, any Tribunal or third
party is required in connection with the execution, delivery or performance by
any Restricted Person of this Amendment or to consummate any transactions
contemplated hereby.

(d) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(e) Since December 31, 2011, no event or circumstance has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect.

6. Confirmation of Loan Documents. By its execution on the respective signature
lines provided below, as of the Amendment Effective Date, each of the Restricted
Persons hereby confirms and ratifies all of its obligations and the Liens
granted by it under the Loan Documents (in each case, as amended hereby as of
such date) to which it is a party, represents and warrants that the
representations and warranties set forth in such Loan Documents are

 

5



--------------------------------------------------------------------------------

complete and correct in all material respects on the date hereof as if made on
and as of such date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be complete and correct in all
material respects as of such specified earlier date and confirms that all
references in such Loan Documents to the “Credit Agreement” (or words of similar
import) refer to the Credit Agreement as amended hereby as of such date without
impairing any such obligations or Liens in any respect.

7. Effect of Amendment. On and after the Amendment Effective Date, each
reference to the Existing Term Loan Agreement in any Loan Document shall be
deemed to be a reference to the Existing Term Loan Agreement, as amended by this
Amendment. On and after the Amendment Effective Date, this Amendment shall
constitute a “Loan Document” for all purposes of the Term Loan Agreement and the
other Loan Documents. On and after the Amendment Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import, as used in the Term Loan Agreement, shall, unless the
context otherwise requires, mean the Term Loan Agreement.

8. Confidentiality. The parties hereto agree that all information received from
the Borrower or any Subsidiary in connection with this Amendment shall be deemed
to constitute Information, for purposes of Section 10.07 of the Credit
Agreement, regardless of whether such information was clearly identified at the
time of delivery as confidential.

9. Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form and all of such counterparts
taken together constitute one instrument.

10. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
article, section or provision of this Amendment.

11. Headings Descriptive. The headings of the several sections of this Amendment
are inserted for convenience only and do not in any way affect the meaning or
construction of any provision of this Amendment.

12. Governing Law. This Amendment is governed by and will be construed in
accordance with the law of the State of New York.

 

6



--------------------------------------------------------------------------------

13. Final Agreement of the Parties. THIS AMENDMENT, THE TERM LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signatures on following pages.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

ENERGY TRANSFER EQUITY, L.P., on behalf of itself and as

the sole member of ETE GP ACQUIRER LLC,

the sole member of ETE SERVICES COMPANY, LLC,

the sole member of ETE NEWCO 1 LLC, on behalf of itself and as

the sole member of ETE NEWCO 2 LLC, on behalf of itself and as

the sole member of ETE NEWCO 3 LLC, on behalf of itself and as

the sole member of ETE NEWCO 4 LLC, on behalf of itself and as

the sole member of ETE NEWCO 5 LLC, on behalf of itself and as

the sole member of ETE NEWCO 6 LLC, on behalf of itself and as

the sole member of ETE NEWCO 7 LLC, on behalf of itself and as

the sole member of ETE NEWCO 8 LLC, on behalf of itself and as

the sole member of ETE NEWCO 9 LLC, on behalf of itself and as

the sole member of ETE NEWCO 10 LLC

 

By:   LE GP, LLC, its general partner By:   /s/ John W. McReynolds  

 

  John W. McReynolds   President and Chief Financial Officer ENERGY TRANSFER
PARTNERS, L.L.C. By:   /s/ Martin Salinas Jr.  

 

  Martin Salinas Jr.   Chief Financial Officer

 

REGENCY GP LLC, on behalf of itself and as

a member of REGENCY EMPLOYEES MANAGEMENT LLC,

the general partner of REGENCY GP LP, as

the sole member of REGENCY EMPLOYEES MANAGEMENT HOLDINGS LLC,

on behalf of itself and as a member of REGENCY EMPLOYEES MANAGEMENT LLC

By:   /s/ Michael J. Bradley  

 

  Michael J. Bradley   President and Chief Executive Officer

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:   /s/
Doreen Barr  

 

  Name: Doreen Barr   Title: Director By:   /s/ Michael Spaight  

 

  Name: Michael Spaight   Title: Associate

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Unity National Bank, as a Lender By:   /s/ Robert Lancaster   Name: Robert
Lancaster   Title: Executive Vice President

 

Cedar Funding Ltd., as a Lender

By: AEGON USA Investment Management, LLC

By:   /s/ Maria Giannavola   Name: Maria Giannavola   Title: Associate Director

 

Malibu CBNA Loan Funding LLC, as a Lender By:   /s/ Adam Kaiser   Name: Adam
Kaiser   Title: Attorney-In-Fact

 

Galaxy VIII CLO, LTD, as a Lender

By: PineBridge Investments LLC

Its Collateral Manager

By:   /s/ Thomas Brandt   Name: Thomas Brandt   Title: Managing Director

 

Galaxy X CLO, LTD, as a Lender

By: PineBridge Investments LLC

Its Collateral Manager

By:   /s/ Thomas Brandt   Name: Thomas Brandt   Title: Managing Director

 

VALIDUS REINSURANCE LTD, as a Lender

By: PineBridge Investments LLC

Its Investment Manager

By:   /s/ Thomas Brandt   Name: Thomas Brandt   Title: Managing Director

 

ACAS CLO 2007-1, Ltd., by AMERICAN CAPITAL ASSET MANAGEMENT LLC, as a Lender By:
  /s/ Dana Dratch   Name: Dana Dratch   Title: Authorized Signatory

 

AMMC CLO IV, LIMITED, as a Lender By: American Money Management Corp., as
Collateral Manager By:   /s/ Chester M. Eng   Name: Chester M. Eng   Title:
Senior Vice President

 

AMMC CLO X, LIMITED, as a Lender By: American Money Management Corp., as
Collateral Manager By:   /s/ Chester M. Eng   Name: Chester M. Eng   Title:
Senior Vice President

 

Apollo Credit Senior Loan Fund, LP, as a Lender By: Apollo Credit Advisors II,
LLC, its general partner By:   /s/ Joe Moroney   Name: Joe Moroney   Title: Vice
President

 

DOUBLE HAUL TRADING, LLC, as a Lender By: Suntrust Bank, its Manager By:   /s/
Douglas Weltz   Name: Douglas Weltz   Title: Director

 

Falcon Senior Loan Fund Ltd., as a Lender By: Stone Tower Fund Management LLC As
Its Investment Manager By:   /s/ Joe Moroney   Name: Joe Moroney   Title:
Authorized Signatory

 

Gulf Stream – Compass CLO 2005-I, Ltd., as a Lender By: Gulf Stream Asset
Management LLC As Collateral Manager By:   /s/ Joe Moroney   Name: Joe Moroney  
Title: Vice President



--------------------------------------------------------------------------------

Gulf Stream – Compass CLO 2007, Ltd., as a Lender By: Gulf Stream Asset
Management LLC As Collateral Manager By:   /s/ Joe Moroney   Name: Joe Moroney  
Title: Vice President

 

Gulf Stream – Sextant CLO 2007-1, Ltd., as a Lender By: Gulf Stream Asset
Management LLC As Collateral Manager By:   /s/ Joe Moroney   Name: Joe Moroney  
Title: Vice President

 

Gulf Stream – Sextant CLO 2006-1, Ltd., as a Lender By: Gulf Stream Asset
Management LLC As Collateral Manager By:   /s/ Joe Moroney   Name: Joe Moroney  
Title: Vice President

 

Gulf Stream – Rashinban CLO 2006-I, Ltd., as a Lender By: Gulf Stream Asset
Management LLC As Collateral Manager By:   /s/ Joe Moroney   Name: Joe Moroney  
Title: Vice President

 

LeverageSource V S.A.R.L., as a Lender By:   /s/ Laurent Ricci   Name: Laurent
Ricci   Title: Class B Manager

 

By:   /s/ Joe Moroney   Name: Joe Moroney   Title: Class A Manager

 

LSR Loan Funding LLC, as a Lender By: Citibank N.A. By:   /s/ Maria Giannavola  
Name: Maria Giannavola   Title: Associate Director

 

Neptune Finance CCS, Ltd., as a Lender By: Gulf Stream Asset Management LLC As
Collateral Manager By:   /s/ Joe Moroney   Name: Joe Moroney   Title: Vice
President

 

ARES ENHANCED LOAN INVESTMENT STRATEGY III, LTD. By: ARES ENHANCED LOAN
MANAGEMENT III, L.P., ITS PORTFOLIO MANAGER By: ARES ENHANCED LOAN III GP, LLC,
ITS GENERAL PARTNER By:   /s/ John Leupp   Name: John Leupp   Title: Authorized
Signatory

 

ARES VIR CLO Ltd. By:  

Ares CLO Management VIR,

L.P., its Investment Manager

By:   Ares CLO GP VIR, LLC, its General Partner By:   /s/ Americo Cascella  
Name: Americo Cascella

 

ARES XI CLO LTD. By:  

Ares CLO Management XI,

L.P., its Asset Manager

By:   Ares CLO GP XI, LLC, its General Partner By:   /s/ Americo Cascella  
Name: Americo Cascella   Title: Authorized Signatory

 

ARES XII CLO LTD. By:  

Ares CLO Management XII,

L.P., its Asset Manager

By:   Ares CLO GP XII, LLC, its General Partner By:   /s/ Americo Cascella  
Name: Americo Cascella   Title: Authorized Signatory

 

ARES NF CLO XIV LTD By:  

Ares NF CLO XIV

Management L.P., its Collateral Manager

By:  

Ares NF CLO XIV

Management LLC, its General Partner

By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

ARES NF CLO XV Ltd. By:   Ares NF CLO XV Management L.P., its Collateral Manager
By:   Ares NF CLO XV Management LLC, its General Partner By:   /s/ Americo
Cascella   Name: Americo Cascella   Title: Authorized Signatory

 

ARES XVI CLO LTD. By:   Ares CLO Management XVI L.P., its Asset Manager By:  
Ares CLO GP XVI, LLC, its General Partner By:   /s/ Americo Cascella   Name:
Americo Cascella   Title: Authorized Signatory

 

ARES XXI CLO LTD. By:   Ares CLO Management XXI, L.P., its Investment Manager
By:   Ares CLO GP XXI, LLC, its General Partner By:   /s/ Americo Cascella  
Name: Americo Cascella   Title: Authorized Signatory

 

ARES XXIII CLO LTD. By:   Ares CLO Management XXIII, L.P., its Asset Manager By:
  Ares CLO GP XXIII, LLC, its General Partner By:   /s/ Americo Cascella   Name:
Americo Cascella   Title: Authorized Signatory

 

ARES SENIOR LOAN TRUST By:   Ares Senior Loan Trust Management L.P., its
Investment Manager By:   Ares Senior Loan Trust Management, LLC, its General
Partner By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

ARES STRATEGIC INVESTMENT PARTNERS LTD. By:   Ares Strategic Investment
Management LLC, as Investment Manager By:   /s/ Americo Cascella   Name: Americo
Cascella   Title: Authorized Signatory

 

FUTURE FUND BOARD OF GUARDIANS By:   Ares Enhanced Loan Investment Strategy
Advisor IV, L.P., its Investment Manager (on behalf of The ASIP II Sub-Account)
By:   Ares Enhanced Loan Investment Strategy Advisor IV GP, LLC, its General
Partner By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

ARES STRATEGIC INVESTMENT PARTNERS III, L.P. By:   Ares Strategic Investment GP
III, LLC, as General Partner By:   /s/ Americo Cascella   Name: Americo Cascella
  Title: Authorized Signatory

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND LTD. By:   Ares Enhanced Credit
Opportunities Fund Management, L.P., its Manager By:   Ares Enhanced Credit
Opportunities Fund Management GP, LLC, as General Partner By:   /s/ Americo
Cascella   Name: Americo Cascella   Title: Authorized Signatory

 

ARES ENHANCED CREDIT OPPORTUNITIES FUND II, LTD. By:   Ares Enhanced Credit
Opportunities Investment Management II, LLC, its Manager By:   /s/ Americo
Cascella   Name: Americo Cascella   Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

ARES ENHANCED LOAN

INVESTMENT STRATEGY IR

LTD.

By:  

Ares Enhanced Loan

Management IR, L.P. as

Portfolio Manager

By:  

Ares Enhanced Loan IR GP,

LLC, its General Partner

By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

ARES ENHANCED LOAN

INVESTMENT STRATEGY II,

LTD.

By:  

Ares Enhanced Loan

Management II, L.P., its

Portfolio Manager

By:  

Ares Enhanced Loan II GP,

LLC, its General Partner

By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

ARES ENHANCED LOAN

MANAGEMENT III, L.P., its

Portfolio Manager

By:  

Ares Enhanced Loan III GP,

LLC, its General Partner

By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

WELLPOINT, INC. By:  

Ares WLP Management,

L.P., its Investment Manager

By:  

Ares WLP Management GP,

LLC, its General Partner

By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

FUTURE FUND BOARD OF

GUARDIANS

By:  

Ares Enhanced Loan

Investment Strategy Advisor

IV, L.P., its Investment

Manager (on behalf of The

Elis IV Sub Account)

By:  

Ares Enhanced Loan

Investment Strategy Advisor

IV GP, LLC, its General

Partner

By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

COMMUNITY INSURANCE

COMPANY

By:  

Ares WLP Management,

L.P., its Investment Manager

By:  

Ares WLP Management GP,

LLC, its General Partner

By:   /s/ Americo Cascella   Name: Americo Cascella   Title: Authorized
Signatory

 

ARES INSTITUTIONAL LOAN

FUND B.V.

By:  

Ares Management Limited,

as Manager

By:   /s/ John Leupp   Name: John Leupp   Title: Authorized Signatory

 

SEI INSTITUTIONAL

INVESTMENTS TRUST

ENHANCED LIBOR

OPPORTUNITIES FUND

By:  

Ares Management LLC, as

Portfolio Manager

By:   /s/ John Leupp   Name: John Leupp   Title: Authorized Signatory

 

SEI INSTITUTIONAL

MANAGED TRUST

ENHANCED INCOME FUND

By:  

Ares Management LLC, as

Portfolio Manager

By:   /s/ John Leupp   Name: John Leupp   Title: Authorized Signatory

 

AVENUE CLO III, LTD., as a

Lender

By:   /s/ Sriram Balakrishnan   Name: Sriram Balakrishnan   Title: Portfolio
Manager

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

BABSON CLO LTD. 2005-I

BABSON CLO LTD. 2005-III

BABSON CLO LTD. 2006-II

BABSON CLO LTD. 2007-I

BABSON MID-MARKET CLO

LTD. 2007-II

BABSON CLO LTD. 2011-I

BABSON CLO LTD. 2012-II

CLEAR LAKE CLO, LTD.

SAPPHIRE VALLEY COO I.

LTD.

ST. JAMES RIVER CLO, LTD.,

as Lenders

By: Babson Capital Management

LLC as Collateral Manager

By:   /s/ Andrew Mees   Name: Andrew Mees   Title: Director

 

MASSACHUSETTS MUTUAL

LIFE INSURANCE COMPANY

C.M. LIFE INSURANCE COMPANY,

as Lenders

By: Babson Capital Management

LLC as Investment Adviser

By:   /s/ Andrew Mees   Name: Andrew Mees   Title: Director

 

DIAMOND LAKE CLO, LTD., as a Lender

By: Babson Capital Management

LLC as Collateral Servicer

By:   /s/ Andrew Mees   Name: Andrew Mees   Title: Director

 

JFIN CLO 2007 LTD. as a Lender

By: Jefferies Finance LLC as

Collateral Manager

By:   /s/ Charlie J. Franklin   Name: Charlie J. Franklin   Title: Closing
Manager

 

NETT LOAN FUND LTD., as a Lender

By: Babson Capital Management

LLC as Portfolio Manager

By:   /s/ Andrew Mees   Name: Andrew Mees   Title: Director

 

Race Point III CLO, as a Lender

By: Sankaty Advisors, LLC as

Collateral Manager

By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice President of
  Operations

 

Race Point IV CLO, as a Lender

By: Sankaty Advisors, LLC as

Collateral Manager

By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice President of
  Operations

 

Nash Point CLO, as a Lender

By: Sankaty Advisors, LLC as

Collateral Manager

By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice President of
  Operations

 

Sankaty Senior Loan Fund, L.P., as a Lender By:   /s/ Andrew S. Viens   Name:
Andrew S. Viens   Title: Sr. Vice President of   Operations

 

Bank of America, N.A., as a Lender By:   /s/ Erik S. Grossman   Name: Erik S.
Grossman   Title: Vice President

 

Evergreen CBNA Loan Funding LLC, as a Lender By:   /s/ Adam Kaiser   Name: Adam
Kaiser   Title: Attorney-in-Fact

 

Cortina Funding LLC, as a Lender By:   /s/ Richard Taylor   Name: Richard Taylor
  Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

BNP Paribas, as a Lender By:   /s/ Chris Tice   Name: Chris Tice   Title: MP

 

BATTALION CLO 2007-I LTD., as a Lender

By: BRIGADE CAPITAL

MANAGEMENT LLC As

Collateral Manager

By:   /s/ Peter Park   Name: Peter Park   Title: Associate

 

CATERPILLAR FINANCIAL SERVICES CORPORATION, as a Lender By:   /s/ Charles C.
Shupe, III   Name: Charles C. Shupe, III   Title: Credit Manager

 

CANARAS SUMMIT CLO LTD

By: Canaras Capital Management LLC

As Sub-Investment Adviser, as a Lender

By:   /s/ Richard J. Vratanina   Name: Richard J. Vratanina   Title: Authorized
Signatory

 

Green Island CBNA Loan

Funding, as a Lender

By: Citibank N.A. By:   /s/ Lynette Thompson   Name: Lynette Thompson   Title:
Director

 

Carlyle Global Market Strategies CLO 2012-2, Ltd., as a Lender By:   /s/ Glori
Graziano   Name: Glori Graziano   Title: Managing Director

 

Carlyle Bristol CLO, Ltd., as a Lender By:   /s/ Glori Graziano   Name: Glori
Graziano   Title: Managing Director

 

Carlyle Daytona CLO, Ltd., as a Lender By:   /s/ Glori Graziano   Name: Glori
Graziano   Title: Managing Director

 

Carlyle Global Market Strategies

CLO 2012-1, Ltd., as a Lender

By:   /s/ Glori Graziano   Name: Glori Graziano   Title: Managing Director

 

Carlyle McLaren CLO, Ltd., as a Lender By:   /s/ Glori Graziano   Name: Glori
Graziano   Title: Managing Director

 

Carlyle Veyron CLO, Ltd., as a Lender By:   /s/ Glori Graziano   Name: Glori
Graziano   Title: Managing Director

 

Foothill CLO I, Ltd., as a Lender By:   /s/ Glori Graziano   Name: Glori
Graziano   Title: Managing Director

 

Mountain Capital CLO VI Ltd., as a Lender By:   /s/ Glori Graziano   Name: Glori
Graziano   Title: Managing Director

 

Mountain Capital CLO V Ltd., as a Lender By:   /s/ Glori Graziano   Name: Glori
Graziano   Title: Managing Director

 

LMP Corporate Loan Fund, Inc.

By: Citi Alternative Investments

LLC, as a Lender

By:   /s/ Roger Yee   Name: Roger Yee   Title: VP

 

REGATTA FUNDING LTD.

By: Citi Alternative Investments

LLC, attorney-in-fact             , as a Lender

By:   /s/ Roger Yee   Name: Roger Yee   Title: VP

 

Citibank N.A., as a Lender By:   /s/ Brian Blessing   Name: Brian Blessing  
Title: Attorney-In-Fact

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

DUANE STREET CLO II, LTD.

By: Citigroup Alternative Investments LLC,

As Collateral Manager, as a Lender

By:   /s/ Roger Yee   Name: Roger Yee   Title: VP

 

DUANE STREET CLO III,

LTD.

By: Citigroup Alternative Investments LLC,

As Collateral Manager, as a Lender

By:   /s/ Roger Yee   Name: Roger Yee   Title: VP

 

DUANE STREET CLO IV,

LTD.

By: Citigroup Alternative

Investments LLC,

As Collateral Manager,

as a Lender

By:   /s/ Roger Yee   Name: Roger Yee   Title: VP

 

Cent CDO 12 Limited, as a

Lender

By: Columbia Management

Investment Advisers, LLC,

As Collateral Manager

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil  

Title: Assistant Vice

President

 

Cent CDO 14 Limited, as a Lender

By: Columbia Management

Investment Advisers, LLC,

As Collateral Manager

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil  

Title: Assistant Vice

President

 

Cent CDO XI Limited, as a

Lender

By: Columbia Management

Investment Advisers, LLC,

As Collateral Manager

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil  

Title: Assistant Vice

President

 

Cent CDO 15 Limited, as a

Lender

By: Columbia Management

Investment Advisers, LLC,

As Collateral Manager

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil  

Title: Assistant Vice

President

 

Centurion CDO 9 Limited, as a

Lender

By: Columbia Management

Investment Advisers, LLC,

As Collateral Manager

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil  

Title: Assistant Vice

President

 

Columbia Floating Rate Fund, a

series of Columbia Funds Series

Trust II, as a Lender

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil  

Title: Assistant Vice

President

 

Columbia Strategic Income

Fund, a series of Columbia Funds

Series Trust I, as a Lender

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil   Title: Authorized
Signatory

 

Columbia Variable Portfolio—

Strategic Income Fund, a series

of Columbia Funds Variable

Insurance Trust, as a Lender

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil   Title: Authorized
Signatory

 

RiverSource Life Insurance

Company, as a Lender

By:   /s/ Robin C. Stancil   Name: Robin C. Stancil   Title: Authorized
Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Bridgeport CLO Ltd.

Bridgeport CLO II Ltd.

Burr Ridge CLO Plus Ltd.

Schiller Park CLO Ltd.

By: Deerfield Capital

Management LLC, its Collateral

Manager

By:   /s/ Stephen J. Vaccaro   Name: Stephen J. Vaccaro   Title: Authorized
Signatory

 

CIFC Funding 2006-I, Ltd.

CIFC Funding 2006-IB, Ltd.

CIFC Funding 2006-II, Ltd.

CIFC Funding 2007-I, Ltd.

CIFC Funding 2007-II, Ltd.

CIFC Funding 2007-III, Ltd.

CIFC Funding 2007-IV, Ltd.

CIFC Funding 2011-I, Ltd.

CIFC Funding 2012-I, Ltd.

By: CIFC Asset Management

LLC, its Collateral Manager

By:   /s/ Stephen J. Vaccaro   Name: Stephen J. Vaccaro   Title: Authorized
Signatory

 

CIFC Warehouse I Ltd.

By: CIFC Asset Management LLC,

its Collateral Manager

By:   /s/ Rob Milton   Name: Rob Milton   Title: Authorized Signatory

 

ColumbusNova CLO Ltd. 2006-I

ColumbusNova CLO Ltd. 2006-II

ColumbusNova CLO Ltd. 2007-I

ColumbusNova CLO IV Ltd. 2007-II

By: Columbus Nova Credit

Investments Management, LLC, its

Collateral Manager

By:   /s/ Stephen J. Vaccaro   Name: Stephen J. Vaccaro   Title: Authorized
Signatory

 

Hewett’s Island CLO V, Ltd.

Hewett’s Island CLO VI, Ltd.

By: CypressTree Investment

Management, LLC, its Collateral Manager

By:   /s/ Stephen J. Vaccaro   Name: Stephen J. Vaccaro   Title: Authorized
Signatory

 

Primus CLO II, Ltd.

By: CypressTree Investment

Management, LLC, its Subadviser

By:   /s/ Stephen J. Vaccaro   Name: Stephen J. Vaccaro   Title: Authorized
Signatory

 

CREDIT SUISSE LOAN

FUNDING LLC, as a Lender

By:   /s/ Barry Zamore   Name: Barry Zamore   Title: Managing Director By:   /s/
Robert Healey   Name: Robert Healey   Title: Authorized Signatory

 

ATLAS SENIOR LOAN FUND, LTD. By: Crescent Capital Group LP, its adviser By:  
/s/ Jonathan R. Insull   Name: Jonathan R. Insull   Title: Managing Director By:
  /s/ John Hwang   Name: John Hwang   Title: Vice President

 

VITESSE CLO LTD. By: TCW-WLA JV Venture LLC, its sub-adviser By:   /s/ Jonathan
R. Insull   Name: Jonathan R. Insull   Title: Managing Director By:   /s/ John
Hwang   Name: John Hwang   Title: Vice President

 

ATRIUM V By: Credit Suisse Asset Management, LLC, as collateral manager, as a
Lender             , as a Lender By:   /s/ David H. Lerner   Name: David H.
Lerner   Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

AUSTRALIANSUPER By: Credit Suisse Asset Management, LLC, as sub-advisor to
[illegible] Asset Management Pty Ltd. in the capacity as agent of and investment
manager for AustralianSuper Pty Ltd. in its capacity as trustee of
AustralianSuper, as a Lender By:   /s/ David H. Lerner   Name: David H. Lerner  
Title: Authorized Signatory

 

Bentham Wholesale Syndicated

Loan Fund

By: Credit Suisse Asset Management, LLC, as Agent (Sub-advisor) to Challenger
Investment Services Limited, the Responsible Entity for Bentham Wholesale
Syndicated Loan Fund, as a Lender By:   /s/ David H. Lerner   Name: David H.
Lerner   Title: Authorized Signatory

 

By: Credit Suisse Asset

Management, LLC, as investment advisor

IHC Health Services Inc., as a Lender By:   /s/ David H. Lerner   Name: David H.
Lerner   Title: Authorized Signatory

 

Credit Suisse Asset Management,

LLC, as portfolio manager

Madison Park Funding IX, as a Lender By:   /s/ David H. Lerner   Name: David H.
Lerner   Title: Authorized Signatory

 

Madison Park Funding V, Ltd.

By: Credit Suisse Asset

Management, LLC, as collateral manager             , as a Lender

By:   /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

Madison Park Funding VI, Ltd.

By: Credit Suisse Asset

Management, LLC, as collateral manager             , as a Lender

By:   /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

Madison Park Funding III, Ltd.

By: Credit Suisse Asset

Management, LLC, as collateral

manager             , as a Lender

By:   /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

Madison Park Funding IV, Inc.

By: Credit Suisse Asset

Management, LLC, as collateral manager             , as a Lender

By:   /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

Credit Suisse Asset Management, LLC

California State Teachers

Retirement System, as a Lender

By:   /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

Credit Suisse Asset Management,

LLC, as investment advisor

 

IHC Pension Plan Directed Trust,

as a Lender

By:   /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

Credit Suisse Asset Management, as portfolio manager

Madison Park Funding VIII, as a Lender

By:   /s/ David H. Lerner   Name: David H. Lerner   Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

APIDOS CLO IX, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:   /s/ Gretchen Bergstresser   Name: Gretchen Bergstresser   Title: Sr. MD &
Sr. PM

1199 SEIU Health Care

Employees Pension Fund

By: Seix Investment Advisors

LLC, as Investment Manager

Anthem Health Plans, Inc.

By: Seix Investment Advisors

LLC, as Investment Manager

Baker Street Funding CLO

2005-1 Ltd.

By: Seix Investment Advisors

LLC, as Collateral Manager

Baker Street CLO II Ltd.

By: Seix Investment Advisors

LLC, as Collateral Manager

Baptist Health South Florida, Inc.

By: Seix Investment Advisors

LLC, as Advisor

Berea College

By: Seix Investment Advisors

LLC, as Investment Manager

Blue Cross of Idaho Health

Service, Inc.

By: Seix Investment Advisors

LLC, as Investment Manager

HC Capital Trust—The Fixed

Income Opportunity Portfolio

By: Seix Investment Advisors

LLC, as Portfolio Manager

Mountain View Funding CLO

2006-I, Ltd.

By: Seix Investment Advisors

LLC, as Collateral Manager

Mountain View CLO II Ltd.

By: Seix Investment Advisors

LLC, as Collateral Manager

Mountain View CLO III Ltd.

By: Seix Investment Advisors

LLC, as Collateral Manager

RidgeWorth Funds – High

Income Fund

By: Seix Investment Advisors

LLC, as Subadviser

RidgeWorth Funds—Seix

Floating Rate High Income Fund

By: Seix Investment Advisors

LLC, as Subadviser

RidgeWorth Funds—Seix

High Yield Fund

By: Seix Investment Advisors

LLC, as Subadviser

RidgeWorth Funds – Total

Return Bond Fund

By: Seix Investment Advisors

LLC, as Subadviser

Rochdale Fixed Income

Opportunities Portfolio

By: Seix Investment Advisors

LLC, as Subadviser

Seix Credit Opportunities Fund

Financing 1, Ltd.

By: Seix Investment Advisors

LLC, as Investment Manager

Seix Multi-Sector Absolute

Return Fund L.P.

By: Seix Multi-Sector Absolute

Return Fund GP LLC, in its

capacity as sole general partner

By: Seix Investment Advisors

LLC, its sole member

University of Rochester

By: Seix Investment Advisors

LLC, as Adviser

as Lenders By:   /s/ George Goudelias   Name: George Goudelias   Title: Managing
Director

Delaware Group Advisor Funds-

Delaware Diversified Income

Fund, as Lender

By:   /s/ Adam Brown   Name: Adam Brown   Title: Vice President

Delaware VIP Trust – Delaware

VIP Diversified Income Series, as a Lender

By:   /s/ Adam Brown   Name: Adam Brown   Title: Vice President

Optimum Trust—Optimum

Fixed Income Fund, as a Lender

By:   /s/ Adam Brown   Name: Adam Brown   Title: Vice President

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

As a Lender:

 

DWS Floating Rate Fund

By: Deutsche Investment Management

Americas, Inc.

Investment Advisor

By:   /s/ Eric S. Meyer  

Eric S. Meyer, Managing

Director

By:   /s/ Antonio V. Versaci   Name: Antonio V. Versaci   Title: Director

 

As a Lender:

 

Flagship CLO VI

By: Deutsche Investment Management

Americas, Inc.

As Collateral Manager

 

By:   /s/ Eric S. Meyer  

Eric S. Meyer, Managing

Director

 

By:   /s/ Antonio V. Versaci   Name: Antonio V. Versaci   Title: Director

 

Doral CLO I Ltd, Doral CLO II,

Ltd, and Doral Money, Inc.,

as Lender

By:   /s/ Dennis Talley   Name: Dennis Talley   Title: Managing Director

 

East West Bank, as a Lender By:   /s/ Andrew Maria   Name: Andrew Maria   Title:
Vice President

 

AGF Floating Rate

Income Fund, as a Lender

By: Eaton Vance Management as

Portfolio Manager

By   : /s/ Michael Botthof   Name: Michael Botthof   Title: Vice President

 

Eaton Vance CDO VII PLC,

as a Lender

By: Eaton Vance Management as

Interim Investment Advisor

By:   /s/ Michael Botthof   Name: Michael Botthof   Title: Vice President

 

Eaton Vance CDO VIII,

Ltd, as a Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Eaton Vance Institutional

Senior Loan Fund, as a Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof   Name: Michael Botthof   Title: Vice President

 

Eaton Vance Limited

Duration Income Fund, as a Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Eaton Vance Floating-Rate

Income Trust, as a Lender

By: Eaton Vance Management as

Investment Advisor

 

By:   /s/ Michael Botthof   Name: Michael Botthof   Title: Vice President

 

Eaton Vance Short Duration

Diversified Income Fund, as a Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof   Name: Michael Botthof   Title: Vice President

 

Eaton Vance Senior

Floating-Rate Trust, as a Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof   Name: Michael Botthof   Title: Vice President

 

Eaton Vance Senior

Income Trust, as a Lender

By: Eaton Vance Management as Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Eaton Vance VT Floating-Rate

Income Fund, as a Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Eaton Vance CDO IX Ltd., as a Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Eaton Vance CDO X PLC, as a

Lender

By: Eaton Vance Management as

Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Eaton Vance International

(Cayman Islands) Floating-Rate

Income Portfolio, as a Lender

By: Eaton Vance Management as Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Grayson & Co, as a Lender

By: Boston Management and

Research as Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

MET Investors Series Trust

-Met/Eaton Vance Floating Rate

Portfolio, as a Lender

By: Eaton Vance Management as

Investment Sub-Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Pacific Life Funds-PL

Floating Rate Loan Fund, as a Lender

By: Eaton Vance Management as

Investment Sub-Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Pacific Select Fund Floating

Rate Loan Portfolio, as a Lender

By: Eaton Vance Management as

Investment Sub-Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Senior Debt Portfolio, as a Lender

By: Boston Management and Research as

Investment Advisor

By:   /s/ Michael Botthof  

Name: Michael Botthof

Title: Vice President

 

Wells Capital Management Inc.

on behalf of a/c 83292600 (WFA

Income Opportunities), as a Lender

By:   /s/ Phil Susser  

Name: Phil Susser

Title: Portfolio Manager

 

Wells Capital Management Inc.

on behalf of a/c 83294500, as a Lender

By:   /s/ Phil Susser  

Name: Phil Susser

Title: Portfolio Manager

 

Wells Capital Management Inc.

on behalf of a/c 83294700 (WFA

Util High Income Fund), as a Lender

By:   /s/ Phil Susser  

Name: Phil Susser

Title: Portfolio Manager

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Federated Bank Loan Core Fund,

as a Lender

By:   /s/ B. Anthony Delserone, Jr.   Name: B. Anthony Delserone, Jr.   Title:
Vice President

 

Advance Series Trust – AST FI

Pyramis Asset

Allocation Portfolio, by: Pyramis Global

Advisors LLC as Investment

Manager, as a Lender

By:   /s/ Susanne Riche   Name: Susanne Riche   Title: Director

 

Ballyrock CLO 2006-1 Limited,

By: Ballyrock

Investment Advisors LLC, as

Collateral

Manager, as a Lender

By:   /s/ Lisa Rymut   Name: Lisa Rymut   Title: Assistant Treasurer

 

Ballyrock CLO 2006-2 Limited,

By: Ballyrock

Investment Advisors LLC, as

Collateral

Manager, as a Lender

By:   /s/ Lisa Rymut   Name: Lisa Rymut   Title: Assistant Treasurer

 

Ballyrock CLO III Limited,

By: Ballyrock

Investment Advisors LLC, as

Collateral

Manager, as a Lender

By:   /s/ Lisa Rymut   Name: Lisa Rymut   Title: Assistant Treasurer

 

Fidelity Advisors Series I:

Fidelity Advisors

Floating Rate High Income

Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Authorized Signatory

 

Fidelity Advisors Series I:

Fidelity Advisors High

Income Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity Advisors Series II:

Fidelity Advisors

Strategic Income Fund, as a

Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity Central Investment

Portfolios LLC:

Fidelity Floating Rate Central

Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity Central Investment

Portfolios LLC:

Fidelity Specialized High

Income Central Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity Central Investment

Portfolios LLC:

Fidelity High Income Central

Fund 1, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity Income Fund:

Fidelity

Total Bond Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity School Street Trust:

Fidelity Strategic

Income Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Fidelity Summer Street Trust:

Fidelity Focused

High Income Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity Floating Rate High

Income Investment Trust, for

Fidelity Investments Canada

ULC as Trustee of Fidelity

Floating Rate High Income

Investment Trust, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fidelity Summer Street Trust:

Fidelity Series Floating Rate

High Income Fund, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Illinois Municipal Retirement

Fund, By: Pyramis Global

Advisors Trust Company, as

Investment Manager Under

Power of Attorney, as a Lender

By:   /s/ Susanne Riche   Name: Susanne Riche   Title: Director

 

Pyramis Floating Rate High

Income Commingled Pool, By:

Pyramis Global Advisors Trust

Company as Trustee, as a Lender

By:   /s/ Susanne Riche   Name: Susanne Riche   Title: Director

 

Pyramis High Yield Bond

Commingled Pool, By: Pyramis

Global Advisors Trust Company

as Trustee, as a Lender

By:   /s/ Susanne Riche   Name: Susanne Riche   Title: Director

 

Variable Insurance Products

Fund V: Strategic Income

Portfolio, as a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Variable Insurance Products

Fund: High Income Portfolio, as

a Lender

By:   /s/ Joe Zambello   Name: Joe Zambello   Title: Deputy Treasurer

 

Fifth Third Bank, as a Lender By:   /s/ Janice Baughman   Name: Janice Baughman
  Title: Vice President

 

Fountain Court Master

Fund, as a Lender

By:   /s/ Adam Brown   Name: Adam Brown   Title: Vice President

 

Macquarie / First Trust Global

Infrastructure / Utilities

Dividend & Income Fund, as a Lender

By:   /s/ Adam Brown   Name: Adam Brown   Title: Vice President

 

Four Corners CLO

2005-I, Ltd., as a Lender

By:   /s/ Adam Brown   Name: Adam Brown   Title: Vice President

 

FRANKLIN CLO V, LTD., as a Lender By:   /s/ David Ardini  

Name: David Ardini, Franklin

Advisers, Inc. as Collateral Manager

  Title: Vice President

 

COA Caerus CLO Ltd., as

Lender, as a Lender

By: FS COA Management LLC, as

Portfolio Manager

By:   /s/ David Nadeau   Name: David Nadeau   Title: Partner

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Fraser Sullivan CLO II,

Ltd., as Lender, as a Lender

By: WCAS Fraser Sullivan Investment Management, LLC, as Collateral Manager

By:   /s/ David Nadeau   Name: David Nadeau   Title: Partner

 

Fraser Sullivan CLO VII

Ltd., as a Lender

By: FS COA Management, LLC, as Portfolio Manager

By:   /s/ David Nadeau   Name: David Nadeau   Title: Partner

 

Fraser Sullivan CLO V

Ltd., as Lender, as a Lender

By: WCAS Fraser Sullivan Investment Management, LLC, as Portfolio Manager

By:   /s/ David Nadeau   Name: David Nadeau   Title: Partner

 

Fraser Sullivan CLO VI,

Ltd., as a Lender

By: FS COA Management, LLC,

as Portfolio Manager

By:   /s/ David Nadeau   Name: David Nadeau   Title: Partner

 

FSC VII LOAN FUNDING

(CBNA) LLC, as a Lender

By: Citibank, N.A.

By:   /s/ Tina Tran   Name: Tina Tran   Title: Associate Director

 

Global Leveraged Capital Credit

Opportunity Fund I

By, Global Leveraged Capital

Management, LLC, as a Lender

By:   /s/ Michael Ferris   Name: Michael Ferris   Title: Managing Director

 

ABS Loans 2007 Limited, a

subsidiary of Goldman Sachs

Institutional Funds II PLC,

as a Lender

By:   /s/ Sheenagh Carroll   Title: Authorised Signatory By:   /s/ Sinead Murphy
  Name: Sinead Murphy   Title: Authorised Signatory

 

Argo Re Ltd.

by Goldman Sachs Asset

Management, L.P. solely

as its investment manager and not

as principal, as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Factory Mutual Insurance

Company

by Goldman Sachs Asset

Management, L.P. solely

as its investment manager and not

as principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

First Plaza Group Trust II

by Goldman Sachs Asset Management, L.P. solely

as its investment manager and not as principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

GOLDMAN SACHS ASSET MANAGEMENT

CLO, PUBLIC LIMITED COMPANY

By: Goldman Sachs Asset Manager, L.P., as

Manager,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Goldman Sachs Collective Trust

High Yield

Implementation Vehicle by The

Goldman Sachs Trust Company, NA,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Goldman Sachs Trust on behalf of

the Goldman Sachs High Yield Fund

by Goldman Sachs Asset

Management, L.P. as investment advisor,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Goldman Sachs Strategic Income

Fund by The Goldman Sachs Trust

Company, NA,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Goldman Sachs Trust on behalf of

the Goldman Sachs High Yield

Floating Rate Fund

by Goldman Sachs Asset

Management, L.P. as

investment advisor and not as principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Lyondell Master Trust

by Goldman Sachs Asset

Management, L.P. solely

as its investment advisor and not as

principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

MeadWestvaco Corporation

Master Retirement Trust

by Goldman Sachs Asset

Management, L.P. solely

as its investment advisor and not as principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Northrop Grumman Pension

Master Trust

by Goldman Sachs Asset

Management, L.P. solely

as its investment advisor and not as principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

The Regents of the University of

California

by Goldman Sachs Asset

Management, L.P. solely

as its investment advisor and not as principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Torus Insurance Holdings Limited

by Goldman Sachs Asset

Management, L.P. solely

as its investment advisor and not as principal,

as a Lender

By:   /s/ Kaidi Huang   Name: Kaidi Huang   Title: VP

 

Golub Capital Senior Loan Opportunity Fund, Ltd., as a Lender By:   GC Advisors
LLC, as agent By:   /s/ Michael C. Loehrke   Name: Michael C. Loehrke   Title:
Authorized Signatory

 

Golub Capital Management CLO 2007-1, Ltd., as a Lender By:   Golub Capital LLC,
as Collateral Manager By:   /s/ Michael C. Loehrke   Name: Michael C. Loehrke  
Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Golub Capital Funding CL0-8,

Ltd., as a Lender

By: Golub Capital Partners Management Ltd., as Collateral Manager

By:   /s/ Michael C. Loehrke   Name: Michael C. Loehrke   Title: Authorized
Signatory

 

Golub Capital Partners CLO 10,

Ltd., as a Lender

By: GC Advisors LLC, its agent

By:   /s/ Michael C. Loehrke   Name: Michael C. Loehrke   Title: Authorized
Signatory

 

Golub Capital Partners CLO 11,

Ltd., as a Lender

By: GC Advisors LLC, as agent

By:   /s/ Michael C. Loehrke   Name: Michael C. Loehrke   Title: Authorized
Signatory

 

Golub Capital Partners CLO 12,

Ltd., as a Lender

By:   GC Advisors LLC, as agent By:   /s/ Michael C. Loehrke   Name: Michael C.
Loehrke   Title: Authorized Signatory

 

Benjamin Loan Funding

LLC, as a Lender

By:   Citibank N.A. By:   /s/ Tina Tran   Name: Tina Tran   Title: Associate
Director

 

BLACKSTONE / GSO

SECURED TRUST LTD

By: GSO / Blackstone Debt Funds Management

LLC as Investment Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

BLACKSTONE / GSO SENIOR

FLOATING

RATE TERM FUND

By: GSO / Blackstone Debt Funds Management

LLC as Investment Adviser, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

CALLIDUS DEBT PARTNERS

CLO FUND V,

LTD

By: GSO / Blackstone Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

CALLIDUS DEBT PARTNERS

CLO FUND VI,

LTD.

By: OSO / Blackstone Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

CALLIDUS DEBT PARTNERS

CLO FUND

VII, LTD.

By: GSO / Blackstone Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

CENTRAL PARK CLO, LTD.

By: GSO / Blackstone Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

CHELSEA PARK CLO LTD.

By: GSO/BLACKSTONE Debt Funds Management

LLC as Portfolio Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

COLUMBUS PARK CDO LTD.

By: GSO / Blackstone Debt Funds Management

LLC as Portfolio Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

GALE FORCE 3 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

GALE FORCE 4 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds Management

LLC as Collateral Servicer, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

GALE FORCE 2 CLO, LTD.

By: GSO/BLACKSTONE Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

INWOOD PARK CDO LTD.

By: Blackstone Debt Advisors L.P.

as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

LAMP FUNDS (IRE) 1PLC IN

RESPECT OF

ITS LAMP SUB-FUND

BLACKSTONE/GSO

SENIOR FLOATING RATE

CORPORATE

LOAN FUND, as Assignee

By: GSO / Blackstone Debt Funds Management

LLC as Investment Manager

By: The Bank of New York Mellon Trust Company,

National Association as Sub Custodian,

as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory
By:   /s/ Yvette Haynes   Name: Yvette Haynes   Title: VP

 

MAPS CLO FUND II, LTD.

By: GSO / Blackstone Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

PROSPECT PARK CDO LTD.

By: Blackstone Debt Advisors L.P.

as Collateral

Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

RIVERSIDE PARK CLO LTD.

By: GSO/BLACKSTONE Debt Funds Management

LLC as Collateral Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

SUN LIFE ASSURANCE

COMPANY of

CANADA (US)

By: GSO/BLACKSTONE CP Holdings LP

as Sub-Advisor, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

SUNSUPER POOLED

SUPERANNUATION TRUST

By: GSO Capital Partners LP, its Investment

Manager, as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

TRIBECA PARK CLO LTD. By: GSO/BLACKSTONE Debt Funds Management LLC as Portfolio
Manager, as a Lender By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title:
Authorized Signatory

 

UNITED HEALTHCARE INSURANCE COMPANY

By: GSO Capital Advisors LLC as Manager,

as a Lender

By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

Halcyon Structured Asset Management Long Secured/Short Unsecured 2007-1 Ltd.
Halcyon Structured Asset Management Long Secured/Short Unsecured 2007-2 Ltd.
Halcyon Structured Asset Management Long Secured/Short Unsecured 2007-3 Ltd.
Halcyon Loan Investors CLO I Ltd. Halcyon Loan Investors CLO II Ltd. as a Lender
By:   /s/ James W. Sykes   Name: James W. Sykes   Title: Managing Principal

 

Harch CLO III, Limited, as a Lender By:   /s/ James DiDonato   Name: James
DiDonato   Title: Portfolio Manager

 

Each of the persons listed on Annex A, Severally but not jointly, as a Lender

By: Wellington Management Company, LLP, as

its Investment Adviser

By:   /s/ Donald M. Caiazza   Name: Donald M. Caiazza   Title: Vice President
and Counsel

 

ANNEX A

Global Indemnity (Cayman) Limited

Safety Insurance Company

Stellar Performer Global Series W—Global Credit SunAmerica Senior Floating Rate
Fund, Inc. The Hartford Floating Rate Fund The Hartford Floating Rate High
Income Fund The Hartford Inflation Plus Fund The Hartford Short Duration Fund
The Hartford Strategic Income Fund The Hartford Unconstrained Bond Fund The
Hartford World Bond Fund U.A.I. (Luxembourg) Investment S.a.r.l. UMC Benefit
Board, Inc. Aberdeen Loan Funding, Ltd, as a Lender By: Highland Capital
Management, L.P. As Collateral Manager By:   /s/ Carter Chism   Name: Carter
Chism   Title: Authorized Signatory

 

Brentwood CLO, Ltd., as a Lender By: Highland Capital Management, L.P., As
Collateral Manager By:   /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory

 

Eastland CLO, Ltd., as a Lender By: Highland Capital Management, L.P., As
Collateral Manager By:   /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory

 

Grayson CLO, Ltd., as a Lender By: Highland Capital Management, L.P. As
Collateral Manager By:   /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory

 

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Hewett’s Island CLO I-R, Ltd., as a Lender By: Acis Capital Management, LP, its
Collateral Manager By: Acis Capital Management GP, LLC, its general partner By:
  /s/ Carter Chism   Name: Carter Chism   Title: Authorized Signatory

 

Highland Credit

Opportunities CDO, Ltd., as a Lender

By: Highland Capital Management L.P., As Collateral Manager By:   /s/ Carter
Chism   Name: Carter Chism   Title: Authorized Signatory

 

Red River CLO, Ltd, as a Lender By: Highland Capital Management, L.P. As
Collateral Manager By:   /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory

 

Red River CLO II Ltd, as a Lender By: Highland Capital Management, L.P.; As
Collateral Manager By:   /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory

 

Westchester CLO, Ltd., as a Lender By: Highland Capital Management, L.P. As
Collateral Manager By:   /s/ Carter Chism   Name: Carter Chism   Title:
Authorized Signatory

 

HillMark Funding, Ltd., as a Lender By: HillMark Capital Management, L.P., as
Collateral Manager, as Lender By:   /s/ Mark Gold   Name: Mark Gold   Title: CEO

 

Stoney Lane Funding I,

Ltd., as a Lender

By: HillMark Capital Management, L.P., as Collateral Manager,

as Lender

By:   /s/ Mark Gold   Name: Mark Gold   Title: CEO

 

1776 CLO I, Ltd., as a Lender By:   /s/ Ron Polye   Name: Ron Polye   Title:
Authorized Officer

 

ING Prime Rate Trust By: ING Investment Management Co. LLC,

as its investment manager

ING Senior Income Fund By: ING Investment Management Co. LLC,

as its investment manager

ING (L) Flex- Senior Loans By: ING Investment Management Co. LLC,

as its investment manager

ING Investment Management CLO III, LTD. By: ING Alternative Asset Management
LLC,

as its investment manager

ING Investment Management CLO IV, LTD. By: ING Alternative Asset Management LLC,

as its investment manager

ING Investment Management CLO V, LTD. By: ING Alternative Asset Management LLC,

as its investment manager

ING IM CLO 2011-1, Ltd. By: ING Alternative Asset Management LLC,

as its portfolio manager

Phoenix CLO I, LTD. By: ING Alternative Asset Management LLC,

as its investment manager

Phoenix CLO II, LTD. By: ING Alternative Asset Management LLC,

as its investment manager

Phoenix CLO III, L TD. By: ING Alternative Asset Management LLC,

as its investment manager

ING IM CLO 2012-1, Ltd. By: ING Alternative Asset Management LLC,

as its portfolio manager as Lenders

By:   /s/ Kelly T. Byrne   Name: Kelly T. Byrne   Title: Vice President

 

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

 

AVALON IV CAPITAL LTD By: Invesco Senior Secured Management, Inc. As Asset
Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald   Title:
Authorized Signatory

 

Children’s Healthcare

of Atlanta Inc., as a Lender

By: Highland Capital Management, L.P. As Investment Manager By:   /s/ Carter
Chism   Name: Carter Chism   Title: Authorized Signatory

 

HUDSON CANYON FUNDING II, LTD By: INVESCO Senior Secured Management, Inc. As
Collateral Manager & Attorney InFact, as a Lender By:   /s/ Thomas Ewald   Name:
Thomas Ewald   Title: Authorized Signatory

 

Invesco Van Kampen Senior Income Trust By: Invesco Senior Secured Management,
Inc. as Sub-Adviser, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald  
Title: Authorized Signatory

 

LIMEROCK CLO I By: Invesco Senior Secured Management, Inc. As Investment
Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald   Title:
Authorized Signatory

 

Medical Liability Mutual Insurance Company By: Invesco Advisers, Inc. as
Investment Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald  
Title: Authorized Signatory

 

MSIM Peconic Bay, Ltd. By: Invesco Senior Secured Management, Inc. As Collateral
Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald   Title:
Authorized Signatory

 

NAUTIQUE FUNDING LTD. By: INVESCO Senior Secured Management, Inc. As Collateral
Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald   Title:
Authorized Signatory

 

PowerShares Senior Loan Portfolio. By: Invesco Senior Secured Management, Inc.
As Collateral Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald  
Title: Authorized Signatory

 

QUALCOMM GLOBAL TRADING PTE. LTD By: Invesco Senior Secured Management, Inc. as
Investment Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald  
Title: Authorized Signatory

 

Qualcomm Global Trading Inc. By: Credit Suisse Asset Management, LLC, as
investment manager, as a Lender By:   /s/ David H. Lerner   Name: David H.
Lerner   Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Madison Park Funding IV, Ltd. By: Credit Suisse Asset Management, LLC, as
authorized manager, as a Lender By:   /s/ David H. Lerner   Name: David H.
Lerner   Title: Authorized Signatory

 

WASATCH CLO LTD By: INVESCO Senior Secured Management, Inc. As Portfolio
Manager, as a Lender By:   /s/ Thomas Ewald   Name: Thomas Ewald   Title:
Authorized Signatory

 

BABSON CLO LTD. 2005-I

BABSON CLO LTD. 2005-II

BABSON CLO LTD. 2006-II

BABSON MID-MARKET CLO LTD. 2007-II

BABSON CLO LTD. 2011-I

BABSON CLO LTD. 2012-II

CLEAR LAKE CLO, LTD.

SAPPHIRE VALLET CDO I. LTD

ST. JAMES RIVER CLO, LTD., as Lenders

By: Babson Capital Management LLC as Collateral Manager By:   /s/ Andrew Mees  
Name: Andrew Mees   Title: Director

 

MASSACHUSETTS MUTUAL LIFE

INSURANCE COMPANY

C.M. LIFE INSURANCE

COMPANY, as Lenders

By: Babson Capital Management LLC as Investment Adviser By:   /s/ Andrew Mees  
Name: Andrew Mees   Title: Director

 

DIAMOND LAKE CLO, LTD.,

as a Lender

By: Babson Capital Management LLC as Collateral Servicer By:   /s/ Andrew Mees  
Name: Andrew Mees   Title: Director

 

Advanced Series Trust – AST High Yield Portfolio By Prudential Investment
Management, Inc. as investment advisor By:   /s/ [illegible]   Name:   Title:
Vice President

 

J.P Morgan Whitefriars Inc., as a Lender By:   /s/ Jeffrey Panzo   Name: Jeffrey
Panzo   Title: Attorney-in-fact

 

Kingsland III, Ltd., as a Lender By: Kingsland Capital Management, LLC, as
Manager By:   /s/ Katherine Kim   Name: Katherine Kim   Title: Authorized
Signatory

 

Kingsland IV Ltd., as a Lender

By: Kingsland Capital

Management, LLC, as Manager

By:   /s/ Katherine Kim   Name: Katherine Kim   Title: Authorized Signatory

 

Kingsland V Ltd., as a Lender By: Kingsland Capital Management, LLC, as Manager
By:   /s/ Katherine Kim   Name: Katherine Kim   Title: Authorized Signatory

 

Kingsland II Ltd., as a Lender By: Kingsland Capital Management, LLC, as Manager
By:   /s/ Katherine Kim   Name: Katherine Kim   Title: Authorized Signatory

 

KKR CORPORATE CREDIT PARTNERS L.P,

as a Lender

By:   /s/ Jeffrey Smith   Name: Jeffrey Smith   Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

KKR FLOATING RATE FUND L.P, as a Lender By:   /s/ Jeffrey Smith   Name: Jeffrey
Smith   Title: Authorized Signatory

 

Maryland State Retirement and Pension System, as a Lender By:   /s/ Jeffrey
Smith   Name: Jeffrey Smith   Title: Authorized Signatory

 

Oregon Public Employees Retirement Fund, as a Lender By:   /s/ Jeffrey Smith  
Name: Jeffrey Smith   Title: Authorized Signatory

 

KLS Diversified Master Fund L.P., as a Lender

By KLS Diversified Asset Management LP

/s/ Michael Zarrilli   Name: Michael Zarrilli   Title: COO

 

Land Bank of Taiwan, as a Lender By:   /s/ Henry Leu   Name: Henry Leu   Title:
General Manager

 

APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITES FUND,

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

APOSTLE LOOMIS SAYLES

SENIOR LOAN FUND,

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

GUIDEMARK OPPORTUNISTIC FIXED INCOME FUND

As Lender

By: Loomis, Sayles & Company, L.P., Sub-Advisor

By: Loomis, Sayles & Company, Incorporated.

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

INDIANA UNIVERSITY

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Investment Adviser

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

LITMAN GREGORY MASTERS ALTERNATIVE STRATEGIES FUND

As Lender

By: Loomis, Sayles & Company, L.P.,

As Sub-advisor for Litman Gregory

Fund Advisors, LLC

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

LOOMIS SAYLES CLO I, LTD

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Collateral Manager

By: Loomis Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

THE LOOMIS SAYLES

SENIOR LOAN FUND, LLC,

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Managing Member

By: Loomis, Sayles & Company, Incorporated.

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

LOOMIS SAYLES ABSOLUTE STRATEGIES BOND FUND

A Sub-Fund of Natixis International Funds (Lux) I,

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

LOOMIS SAYLES ABSOLUTE STRATEGIES TRUST,

As Lender

By: Loomis, Sayles & Company, LLC.,

as Trustee of Loomis Sayles Absolute Strategies Trust

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

LOOMIS SAYLES

ABSOLUTE STRATEGIES FUND,

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

NATIXIS LOOMIS SAYLES

SENIOR LOAN FUND,

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

PRINCIPAL FUNDS, INC -

GLOBAL MULTI STRATEGY FUND,

As Lender

By: Loomis, Sayles & Company, L.P.,

Its Sub-Advisor

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

By:   /s/ Mary McCarthy   Name: Mary McCarthy   Title: Vice President

 

LATITUDE CLO II, LTD, as a Lender By:   /s/ Kirk Wallace   Name: Kirk Wallace  
Title: Senior Vice President

 

LATITUDE CLO III, LTD, as a Lender By:   /s/ Kirk Wallace   Name: Kirk Wallace  
Title: Senior Vice President

 

Four Corners CLO III, LTD, as a Lender By:   /s/ Adam Brown   Name: Adam Brown  
Title: Vice President

 

Macquarie Income Opportunities Fund, as a Lender By:   /s/ Adam Brown   Name:
Adam Brown   Title: Vice President

 

Macquarie Master Diversified Fixed Interest Fund, as a Lender By:   /s/ Adam
Brown   Name: Adam Brown   Title: Vice President

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

GANNETT PEAK CLO I, LTD., as a Lender

By: THL Credit Senior Loan Strategies LLC, as Manager

By:   /s/ Kathleen A. Zarn  

Name: Kathleen A. Zarn

Title: Vice President

 

ILLINOIS STATE BOARD OF INVESTMENT, as a Lender

By: THL Credit Senior Loan Strategies LLC,

as Investment Manager

By:   /s/ Kathleen A. Zarn  

Name: Kathleen A. Zarn

Title: Vice President

 

THL Credit Bank Loan Select Master Fund, a Class of The THL Credit Bank Loan
Select Series Trust I, as a Lender

By: THL Credit Senior Loan Strategies LLC, as Investment Manager

By:   /s/ Kathleen A. Zarn  

Name: Kathleen A. Zarn

Title: Vice President

 

MCDONNELL LOAN OPPORTUNITY LTD., as a Lender

By: THL Credit Senior Loan Strategies LLC, as Investment Manager

By:   /s/ Kathleen A. Zarn   Name: Kathleen A. Zarn   Title: Vice President

 

General American Life Insurance Company, as a Lender By:   /s/ Matthew J.
McInerny  

Name: Matthew J. McInerny

Title: Managing Director

 

The Metropolitan Life Insurance Company, as a Lender By:   /s/ Matthew J.
McInerny  

Name: Matthew J. McInerny

Title: Managing Director

 

JERSEY STREET CLO, LTD.,

By its Collateral Manager, Massachusetts Financial Services Company, as a Lender

By:   /s/   As authorized representative and not individually

 

Venture IX CDO, Limited, as a Lender

By: its investment advisor, MJX Asset Management LLC

By:   /s/ John P. Calaba  

Name: John P. Calaba

Title: Managing Director

 

Venture V CDO, Limited, as a Lender

By: its investment advisor, MJX Asset Management, LLC

By:   /s/ John P. Calaba  

Name: John P. Calaba

Title: Managing Director

 

Venture VI CDO, Limited, as a Lender

By: its investment advisor, MJX Asset Management, LLC

By:   /s/ John P. Calaba  

Name: John P. Calaba

Title: Managing Director

 

Venture VII CDO, Limited, as a Lender

By: its investment advisor, MJX Asset Management, LLC

By:   /s/ John P. Calaba  

Name: John P. Calaba

Title: Managing Director

 

Venture VII CDO, Limited, as a Lender

By: its investment advisor, MJX Asset Management, LLC

By:   /s/ John P. Calaba  

Name: John P. Calaba

Title: Managing Director

 

Venture X CLO, Limited, as a Lender

By: its investment advisor, MJX Asset Management, LLC

By:   /s/ John P. Calaba  

Name: John P. Calaba

Title: Managing Director

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

AAA Life Insurance Company, as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

LightPoint CLO V, Ltd., as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

LightPoint CLO VII, Ltd., as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

LightPoint CLO VIII, Ltd., as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

Neuberger Berman Strategic Income Fund., as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

Neuberger Berman High Yield Bond Fund., as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

Pacific Beacon Life Reassurance Inc., as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

Virtus Senior Floating Rate Fund, as a Lender By:   /s/ Kyle Jennings  

Name: Kyle Jennings

Title: Managing Director

 

Automobile Club of Southern California Life Insurance Company., as a Lender

By: Neuberger Berman Fixed Income LLC as collateral manager

By:   /s/ Colin Donlan  

Name: Colin Donlan

Title: Authorized Signatory

 

Future Fund Board of Guardians, as a Lender

By: Oak Hill Advisors, L.P., as its Investment Manager

By:   /s/ Glenn R. August  

Name: Glenn R. August

Title: Authorized Signatory

 

Oak Hill Credit Partners V, Limited, as a Lender

By: Oak Hill Advisors, L.P., as Portfolio Manager

By:   /s/ Glenn R. August  

Name: Glenn R. August

Title: Authorized Signatory

 

OHA CREDIT PARTNERS VI, LTD., as a Lender

By: Oak Hill Advisors, L.P. as its portfolio manager

By:   /s/ Glenn R. August   Name: Glenn R. August   Title: Authorized Signatory

 

OHA Finlandia Credit Fund, as a Lender By:   /s/ Glenn R. August  

Name: Glenn R. August

Title: Authorized Signatory

 

OHA Intrepid Leveraged Loan Fund, Ltd., as a Lender

By: Oak Hill Advisors, L.P., as its Portfolio Manager

By:   /s/ Glenn R. August  

Name: Glenn R. August

Title: Authorized Signatory

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

OHA Park Avenue CLO I, Ltd.,

as a Lender

By: Oak Hill Advisors, L.P., as Investment Manager By:   /s/ Glenn R. August  
Name: Glenn R. August   Title: Authorized Signatory  

Oregon Public Employees

Retirement Fund, as a Lender

By: Oak Hill Advisors, L.P., as its Investment Manager   By:   /s/ Glenn R.
August   Name: Glenn R. August   Title: Authorized Signatory  

ACE Tempest Reinsurance Ltd.,

as a Lender

By: Oaktree Capital Management,

L.P. Its: Investment Manager

  By:   /s/ Atif Chaudhry   Name: Atif Chaudhry   Title: Vice President   By:  
/s/ Desmund Shirazi   Name: Desmund Shirazi   Title: Managing Director  

Arch Investment Holdings IV Ltd.,

as a Lender

By: Oaktree Capital Management,

L.P. Its: Investment Manager

  By:   /s/ Atif Chaudhry   Name: Atif Chaudhry   Title: Vice President   By:  
/s/ Desmund Shirazi   Name: Desmund Shirazi   Title: Managing Director  

Oaktree Senior Loan Fund, L.P.

as a Lender

By: Oaktree Senior Loan Fund GP, L.P. Its: General Partner, By: Oaktree Fund GP
IIA, LLC Its: General Partner, By: Oaktree Fund GP II, L.P. Its: Managing Member
  By:   /s/ Atif Chaudhry   Name: Atif Chaudhry   Title: Vice President   By:  
/s/ Desmund Shirazi   Name: Desmund Shirazi   Title: Managing Director  

The Public Education Employees

Retirement System of Missouri,

as a Lender

By: Oaktree Capital Management, L.P. Its: Investment Manager   By:   /s/ Atif
Chaudhry   Name: Atif Chaudhry   Title: Vice President   By:   /s/ Desmund
Shirazi   Name: Desmund Shirazi   Title: Managing Director  

The Public School Retirement

System of Missouri, as a Lender

By: Oaktree Capital Management,

L.P. Its: Investment Manager

  By:   /s/ Atif Chaudhry   Name: Atif Chaudhry   Title: Vice President   By:  
/s/ Desmund Shirazi   Name: Desmund Shirazi   Title: Managing Director   OCTAGON
INVESTMENT PARTNERS IX, LTD. By: Octagon Credit Investors, LLC as Manager
OCTAGON INVESTMENT PARTNERS X, LTD.

By: Octagon Credit Investors, LLC

as Collateral Manager

OCTAGON INVESTMENT PARTNERS XI, LTD. By: Octagon Credit Investors, LLC as
Collateral Manager OCTAGON INVESTMENT PARTNERS XII, LTD. By: Octagon Credit
Investors, LLC as Collateral Manager HAMLET II, LTD. By: Octagon Credit
Investors, LLC as Portfolio Manager US Bank N.A., solely as trustee of the DOLL
Trust (for Qualified Institutional Investors only), (and not in its individual
capacity) By: Octagon Credit Investors, LLC as Portfolio Manager Octagon
Delaware Trust 2011 By: Octagon Credit Investors, LLC as Portfolio Manager
Octagon Emigrant Senior Secured Loan Trust By: Octagon Credit Investors, LLC as
Portfolio Manager Octagon Paul Credit Fund Series I, Ltd. By: Octagon Credit
Investors, LLC as Portfolio Manager Octagon Senior Secured Credit Master Fund
Ltd. By: Octagon Credit Investors, LLC as Investment Manager, as a Lender   By:
  /s/ Michael B. Nechamkin   Name: Michael B. Nechamkin   Title: Senior
Portfolio Manager

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

OCP CLO 2012-1, LTD By: Onex Credit Partners, LLC, as Portfolio Manager as a
Lender   By:   /s/ Paul Travers  

Name: Paul Travers

Title: Portfolio Manager

  HarbourView CLO 2006-1, as a Lender   By:   /s/ Jason Reuter   Name: Jason
Reuter   Title: AVP Brown Brothers Harriman & Co. acting as agent for
OppenheimerFunds, Inc.   Oppenheimer Master Loan Fund, LLC, as a Lender   By:  
/s/ Jason Reuter   Name: Jason Reuter   Title: AVP

Brown Brothers Harriman & Co.

acting as agent for OppenheimerFunds, Inc.

  Oppenheimer Senior Floating Rate Fund, as a Lender   By:   /s/ Jason Reuter  
Name: Jason Reuter   Title: AVP Brown Brothers Harriman & Co. acting as agent
for OppenheimerFunds, Inc.   Intel Corporation SERPLUS Plan by Goldman Sachs
Asset Managerment, L.P. solely as its investment advisor and not as principal,
as a Lender   By:   /s/ Kadi Huang   Name: Kadi Huang   Title: VP   TRALEE CDO I
LTD, as a Lender By: Par-Four Investment Management, LLC As Collateral Manager  
By:   /s/ Joseph Matteo   Name: Joseph Matteo   Title: Authorized Signatory  
Arch Investment Holdings III Ltd., as a Lender By: PineBridge Investments LLC As
Collateral Manager   By:   /s/ Thomas Brandt  

Name: Thomas Brandt

Title: Managing Director

  Fire and Police Pension Fund, San Antonio, as a Lender By: PineBridge
Investments LLC Its Investment Manager   By:   /s/ Thomas Brandt   Name: Thomas
Brandt   Title: Managing Director   Galaxy XI CLO, Ltd., as a Lender By:
PineBridge Investments LLC As Collateral Manager   By:   /s/ Thomas Brandt  
Name: Thomas Brandt   Title: Managing Director   Galaxy XII CLO, Ltd., as a
Lender By: PineBridge Investments LLC As Collateral Manager   By:   /s/ Thomas
Brandt   Name: Thomas Brandt   Title: Managing Director   PineBridge Bank Loan
Fund Ltd., as a Lender By: PineBridge Investments LLC Its Investment Manager  
By:   /s/ Thomas Brandt   Name: Thomas Brandt   Title: Managing Director  
Saturn CLO, Ltd., as a Lender By: PineBridge Investments LLC Its Collateral
Manager   By:   /s/ Thomas Brandt   Name: Thomas Brandt   Title: Managing
Director   JNL/PPM America Floating Rate Income Fund, a series of the JNL Series
Trust, as a Lender   By:   /s/ David C. Wagner   PPM America, Inc., as
sub-adviser   Name: David C. Wagner   Title: Managing Director

 

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

PPM GRAYHAWK CLO, LTD., as a Lender By:   /s/ David C. Wagner   PPM America,
Inc., as Collateral Manager  

Name: David C. Wagner

Title: Managing Director

 

Pramerica Loan Opportunities Limited

By: Pramerica Investment

Management, a trading name of

Prudential Investment

Management, Inc., as Investment

Manager

By:   /s/ [illegible]  

Name:

Title: Vice President

 

Advanced Series Trust – AST Prudential Core Bond Portfolio

By: Prudential Investment Management, Inc., as investment advisor

By:   /s/ [illegible]  

Name:

Title: Vice President

 

Dryden XI – Leveraged Loan CDO 2006

By: Prudential Investment Management, Inc., as Collateral Manager

By:   /s/ [illegible]  

Name:

Title: Vice President

 

Dryden XVI – Leveraged Loan CDO 2006

By: Prudential Investment

Management, Inc., as Collateral

Manager

By:   /s/ [illegible]  

Name:

Title: Vice President

 

Dryden XVIII Leveraged Loan 2007 Ltd.

By: Prudential Investment

Management, Inc., as Collateral

Manager

By:   /s/ [illegible]  

Name:

Title: Vice President

 

Dryden XXI Leveraged Loan CDO LLC

By: Prudential Investment

Management, Inc., as Collateral

Manager

By:   /s/ [illegible]   Name:   Title: Vice President

 

Dryden IX – Senior Loan Fund 2005 p.l.c.

By: Prudential Investment

Management, Inc., Collateral

Manager

By:   /s/ [illegible]  

Name:

Title: Vice President

 

Dryden XXII Senior Loan Fund

By: Prudential Investment

Management, Inc., as Collateral

Manager

By:   /s/ [illegible]   Name:   Title: Vice President

 

Gateway CLO Limited

By: Prudential Investment

Management, Inc., as Collateral

Manager

By:   /s/ [illegible]   Name:   Title: Vice President

 

ING Life Insurance and Annuity Company

By: Prudential Investment

Management, Inc. as Investment

Advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Kayne Anderson Infrastructure

Income Fund, L.P., as a Lender

By: Kayne Anderson Capital

Advisors L.P., its General Partner

By:   /s/ Paul Stapleton   Name: Paul Stapleton   Title: Chief Financial Officer

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

North Dakota State Investment Board

By: Prudential Investment

Management, Inc. As Investment

Advisor

By:   //s/ [illegible]   Name:   Title: Vice President

 

Pension Benefit Guaranty Corporation

By: Prudential Investment

Management, Inc. as investment

advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Prudential Bank Loan Fund of the Prudential Trust Company Collective Trust

By: Prudential Investment

Management, Inc. As Investment

Advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Prudential High Yield Fund of the Prudential Trust Company Collective Trust

By: Prudential Investment

Management, Inc. as investment

advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Prudential High Yield Fund Inc.

By: Prudential Investment

Management, Inc. as investment

advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Prudential Investment Portfolios,

Inc. 14 – Prudential Floating Rate Income Fund

By: Prudential Investment

Management, Inc. as Investment

Advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Prudential Total Return Bond Fund, Inc.

By: Prudential Investment

Management, Inc. as investment

advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Specialized Investment

Management SICAV – SIF

Corporate Loan Master Fund

By: Zaisgroup International LLP,

as Investment Advisor

By: Pramerica Investment

Management Limited, as Portfolio

Advisor

By: Pramerica Investment

Management (a trading name of

Prudential Investment

Management, Inc.) as Sub-Advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

The Prudential Series Fund –

Conservative Balanced Portfolio

By: Prudential Investment

Management, Inc. As Investment

Advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

The Prudential Series Fund –

Flexible Managed Portfolio

By: Prudential Investment

Management, Inc. As Investment

Advisor

By:   /s/ [illegible]   Name:   Title: Vice President

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

The Prudential Series Fund – High Yield Bond Portfolio By: Prudential Investment
Management, Inc. as investment advisor By:   /s/ [illegible]   Name:   Title:
Vice President

 

Virginia College Savings Plan By: Prudential Investment Management, Inc. as
Investment Advisor By:   /s/ [illegible]   Name:   Title: Vice President

 

PUTNAM FLOATING RATE INCOME FUND By:   /s/ Beth Mazor   Name: Beth Mazor  
Title: V.P.

 

PUTNAM ABSOLUTE RETURN 300 FUND By Putnam Investment Management, LLC By:  
/s/ Kevin Parnell   Name: Kevin Parnell   Title: Manager

 

PUTNAM FUNDS TRUST, on behalf of its series, PUTNAM ABSOLUTE RETURN 500 FUND by
Putnam Investment Management, LLC By:   /s/ Suzanne Deshaies   Name: Suzanne
Deshaies   Title: VP

 

RAYMOND JAMES BANK, N.A., as a Lender By:   /s/ Scott G. Axelrod   Name:
Scott G. Axelrod   Title: Vice President

 

Chatham Light II CLO, Limited, as a Lender By: Sankaty Advisors, LLC as
Collateral Manager By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title:
Sr. Vice President of Operations

 

Community Insurance Company, as a Lender By: Sankaty Advisors, LLC as Investment
Manager By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice
President of Operations

 

Qantas Superannuation Plan, as a Lender By: Sankaty Advisors, LLC as Investment
Manager By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice
President of Operations

 

Race Point VI CLO, Ltd., as a Lender By: Sankaty Advisors, LLC as Asset Manager
By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice President of
Operations

 

Race Point V CLO, Limited, as a Lender By: Sankaty Advisors, LLC Its Asset
Manager By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice
President of Operations

 

Sankaty High Income Partnership, L.P, as a Lender By: Sankaty Advisors, LLC as
Investment Advisor By:   /s/ Andrew S. Viens   Name: Andrew S. Viens   Title:
Sr. Vice President of Operations

 

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

WellPoint, Inc., as a Lender By: Sankaty Advisors, LLC as Investment Adviser By:
  /s/ Andrew S. Viens   Name: Andrew S. Viens   Title: Sr. Vice President of
Operations

 

Each of the persons listed on Annex A, Severally but not jointly, as a Lender
By: Wellington Management Company, LLP, as its Investment Adviser By:   /s/
Donald M. Caiazza   Name: Donald M. Caiazza   Title: Vice President and Counsel

 

ANNEX A Global Indemnity (Cayman) Limited Safety Insurance Company Stellar
Performer Global Series W – Global Credit SunAmerica Senior Floating Rate Fund,
Inc. The Hartford Floating Rate Fund The Hartford Floating Rate High Income Fund
The Hartford Inflation Plus Fund The Hartford Short Duration Fund The Hartford
Strategic Income Fund The Hartford Unconstrained Bond Fund The Hartford World
Bond Fund U.A.I. (Luxembourg) Investment S.a.r.l. UMC Benefit Board, Inc.
SANDELMAN FINANCE 2006-2, LTD. By: Mercer Park, LP

As Collateral Manager

as a Lender

By:   /s/ Andrew C. Curtis   Name: Andrew C. Curtis   Title: PM

 

1199 SEIU Health Care Employees Pension Fund By: Seix Investment Advisors LLC,
as Investment Manager Anthem Health Plans, Inc. By: Seix Investment Advisors
LLC, as Investment Manager Baker Street Funding CLO 2005-1 Ltd. By: Seix
Investment Advisors LLC, as Collateral Manager Baker Street CLO II Ltd. By: Seix
Investment Advisors LLC, as Collateral Manager Baptist Health South Florida,
Inc. By: Seix Investment Advisors LLC, as Advisor Berea College By: Seix
Investment Advisors LLC, as Investment Manager Blue Cross of Idaho Health
Service, Inc. By: Seix Investment Advisors LLC, as Investment Manager HC Capital
Trust—The Fixed Income Opportunity Portfolio By: Seix Investment Advisors LLC,
as Portfolio Manager Mountain View Funding CLO 2006-I, Ltd. By: Seix Investment
Advisors LLC, as Collateral Manager Mountain View CLO II Ltd. By: Seix
Investment Advisors LLC, as Collateral Manager Mountain View CLO III Ltd. By:
Seix Investment Advisors LLC, as Collateral Manager RidgeWorth Funds—High Income
Fund By: Seix Investment Advisors LLC, as Subadviser RidgeWorth Funds—Seix
Floating Rate High Income Fund

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

By: Seix Investment Advisors LLC, as Subadviser

 

RidgeWorth Funds—Seix High Yield Fund

By: Seix Investment Advisors LLC, as Subadviser

RidgeWorth Funds – Total Return Bond Fund

By: Seix Investment Advisors LLC, as Subadviser

Rochdale Fixed Income Opportunities Portfolio

By: Seix Investment Advisors LLC, as Subadviser

Seix Credit Opportunities Fund Financing 1, Ltd.

By: Seix Investment Advisors LLC, as Investment Manager

Seix Multi-Sector Absolute Return Fund L.P.

By: Seix Multi-Sector Absolute Return Fund GP LLC, in its capacity as sole
general partner

By: Seix Investment Advisors LLC, its sole member

University of Rochester

By: Seix Investment Advisors LLC, as Adviser

as Lenders

By:   /s/ George Goudelias  

Name: George Goudelias

Title: Managing Director

 

Credos Floating Rate Fund, L.P.

By: Shenkman Capital Management, Inc., as Investment Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title: Chief Operating Officer

 

Four Points Multi-Strategy Master Fund Inc.

(LOAN ACCOUNT)

By: Shenkman Capital Management, Inc., as Investment Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title: Chief Operating Officer

 

Highmark Inc.

(Shenkman – BANK LOAN ACCOUNT)

By: Shenkman Capital Management, Inc., as Investment Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title: Chief Operating Officer

 

Kentucky Retirement Systems

(Shenkman – Insurance Fund Account)

By: Shenkman Capital Management, Inc., as Investment Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title: Chief Operating Officer

 

Kentucky Retirement Systems

(Shenkman- PENSION Account)

By: Shenkman Capital Management, Inc., as Investment Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title: Chief Operating Officer

 

Slater Mill Loan Fund, LP

By: Shenkman Capital Management, Inc., as Collateral Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title: Chief Operating Officer

 

Westbrook CLO, Ltd.

By: Shenkman Capital Management, Inc., as Investment Manager

By:   /s/ Richard H. Weinstein  

Name: Richard H. Weinstein

Title: Chief Operating Officer

 

ECP CLO 2008-1 LTD, as a Lender

By: Silvermine Capital Management LLC As Portfolio Manager

By:   /s/ Joshua Cringle  

Name: Joshua Cringle

Title: Analyst

 

ECP CLO 2013-3 LTD, as a Lender

By: Silvermine Capital Management

By:   /s/ Joshua Cringle  

Name: Joshua Cringle

Title: Analyst

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

ECP CLO 2012-4 LTD, as a Lender

By: Silvermine Capital Management

By:   /s/ Joshua Cringle  

Name: Joshua Cringle

Title: Analyst

 

GREENS CREEK FUNDING LTD., as a Lender

By: Silvermine Capital Management LLC As Investment Manager

By:   /s/ Joshua Cringle  

Name: Joshua Cringle

Title: Analyst

 

O’Leary Floating Rate Portfolio, as a Lender By:   /s/ Rick Brown  

Name: Rick Brown

Title: Senior Portfolio Manager

 

Stifel Bank & Trust, as a Lender By:   /s/ John H. Phillips  

Name: John H. Phillips

Title: Executive Vice President

 

JHF II-Multi Sector Bond Fund, as a Lender By:   /s/ Adam Shapiro  

Name: Adam Shapiro

Title: General Counsel

 

Libra Global Limited, as a Lender By:   /s/ Adam Shapiro  

Name: Adam Shapiro

Title: General Counsel

 

Stone Harbor Global Funds PLC – Stone Harbor Leveraged Loan Portfolio, as a
Lender By:   /s/ Adam Shapiro  

Name: Adam Shapiro

Title: General Counsel

 

TETON FUNDING, LLC, as a Lender

By: SunTrust Bank, its Manager

By:   /s/ Douglas Weltz  

Name: Douglas Weltz

Title: Director

 

Municipal Employees’ Annuity and Benefit Fund of Chicago (Symphony), as a Lender

By: Symphony Asset Management LLC

By:   /s/ James Kim  

Name: James Kim

Title: Co-Head of Credit Research

 

Nuveen Diversified Dividend & Income Fund, as a Lender

By: Symphony Asset Management LLC

By:   /s/ James Kim  

Name: James Kim

Title: Co-Head of Credit Research

 

Nuveen Floating Rate Income Fund, as a Lender

By: Symphony Asset Management LLC

By:   /s/ James Kim  

Name: James Kim

Title: Co-Head of Credit Research

 

Nuveen Floating Rate Income Opportunity Fund, as a Lender

By: Symphony Asset Management LLC

By:   /s/ James Kim  

Name: James Kim

Title: Co-Head of Credit Research

 

Nuveen Senior Income Fund, as a Lender

By: Symphony Asset Management LLC

By:   /s/ James Kim  

Name: James Kim

Title: Co-Head of Credit Research

 

Nuveen Tax Advantaged Total Return Strategy Fund, as a Lender

By: Symphony Asset Management LLC

By:   /s/ James Kim  

Name: James Kim

Title: Co-Head of Credit Research

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Nuveen Credit Strategies Income Fund, as a Lender By: Symphony Asset Management
LLC By:   /s/ James Kim   Name: James Kim   Title: Co-Head of Credit Research

 

Nuveen Short Duration Credit Opportunities Fund, as a Lender By: Symphony Asset
Management LLC By:   /s/ James Kim   Name: James Kim   Title: Co-Head of Credit
Research

 

Principal Funds Inc,—Diversified Real Asset Fund, as a Lender By: Symphony Asset
Management LLC By:   /s/ James Kim   Name: James Kim   Title: Co-Head of Credit
Research

 

SSF Trust, as a Lender By: Symphony Asset Management LLC By:   /s/ James Kim  
Name: James Kim   Title: Co-Head of Credit Research

 

Symphony Credit Opportunities Fund LTD., as a Lender By: Symphony Asset
Management LLC By:   /s/ James Kim   Name: James Kim   Title: Co-Head of Credit
Research

 

Symphony CLO IX, Limited Partnership, as a Lender By: Symphony Asset Management
LLC By:   /s/ James Kim   Name: James Kim   Title: Co-Head of Credit Research

 

Symphony Senior Loan Fund, L.P., as a Lender By: Symphony Asset Management LLC
By:   /s/ James Kim   Name: James Kim   Title: Co-Head of Credit Research

 

Each of the persons listed on Annex A, Severally but not jointly, as a Lender
By: Wellington Management Company, LLP, as its Investment Adviser By:   /s/
Donald M. Caiazza   Name: Donald M. Caiazza   Title: Vice President and Counsel

 

ANNEX A

Global Indemnity (Cayman) Limited

Safety Insurance Company

Stellar Performer Global Series W – Global Credit SunAmerica Senior Floating
Rate Fund, Inc. The Hartford Floating Rate Fund The Hartford Floating Rate High
Income Fund The Hartford Inflation Plus Fund The Hartford Short Duration Fund
The Hartford Strategic Income Fund The Hartford Unconstrained Bond Fund The
Hartford World Bond Fund U.A.I. (Luxembourg) Investment S.a.r.l. UMC Benefit
Board, Inc. Wells Capital Management Inc. on behalf of Silverado CLO 2006 LTD,
as a Lender By:   /s/ Phil Susser   Name: Phil Susser   Title: Portfolio Manager

 

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement



--------------------------------------------------------------------------------

Wells Capital Management Inc. on behalf of 16959701, as a Lender By:   /s/ Phil
Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Capital Management Inc. on behalf of 13923601, as a Lender By:   /s/ Phil
Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Capital Management Inc. on behalf of a/c 13702900, as a Lender By:   /s/
Phil Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Capital Management Inc. on behalf of a/c 22952000, as a Lender By:   /s/
Phil Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Capital Management Inc. on behalf of 83292500 (Wells Fargo Advantage High
Yield), as a Lender By:   /s/ Phil Susser   Name: Phil Susser   Title: Portfolio
Manager

 

Wells Capital Management Inc. on behalf of 18325402, as a Lender By:   /s/ Phil
Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Capital Management Inc. on behalf of 23928601, as a Lender By:   /s/ Phil
Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Capital Management Inc. on behalf of 23960800, as a Lender By:   /s/ Phil
Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Capital Management Inc. on behalf of a/c 16463700, as a Lender By:   /s/
Phil Susser   Name: Phil Susser   Title: Portfolio Manager

 

Wells Fargo Bank, National Association, as a Lender By:   /s/ Jill Hamilton  
Name: Jill Hamilton   Title: Vice President

 

OCEAN TRAILS CLO I, as a Lender By: West Gate Horizons Advisors LLC, as
Investment Manager By:   /s/ Bradley Bryan   Name: Bradley Bryan   Title: Senior
Credit Analyst

 

OCEAN TRAILS CLO II, as a Lender By: West Gate Horizons Advisors LLC, as
Investment Manager By:   /s/ Bradley Bryan   Name: Bradley Bryan   Title: Senior
Credit Analyst

 

WG HORIZONS CLO I, as a Lender By: West Gate Horizons Advisors LLC, as
Investment Manager By:   /s/ Bradley Bryan   Name: Bradley Bryan   Title: Senior
Credit Analyst

 

WhiteHorse IV Ltd By: WhiteHorse Capital Partners, L.P. Title: Investment
Manager By: WhiteRock Asset Advisor, LLC Title: General Partner, as a Lender By:
  /s/ Jarred Worley   Name: Jarred Worley   Title: Manager

 

WhiteHorse III Ltd By: WhiteHorse Capital Partners, L.P. Title: Collateral
Manager By: WhiteRock Asset Advisor, LLC Title: Collateral Manager, as a Lender
By:   /s/ Jarred Worley   Name: Jarred Worley   Title: Manager

 

Signature Page to

Amendment No. 1 to Senior Secured Term Loan Agreement